Curia.

If the plea is a good answer to the plaintiff’s writ, the defendants’ evidence is without doubt competent to maintain the issue on their part. But whether the plea be good or bad, is not now to be questioned on a motion for a new trial. The objection is on record, and the plaintiff must seek her remedy by error, if the plea is bad.
Neither on this motion can the defendants’ objection to the recognizance be heard. It is on the record, and, if aggrieved, they have another remedy.
* The verdict cannot be set aside ; but the defend- [ * 331 J ants may enter their judgment on it.